               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

STEPHANIE L. WRIGHT,                         )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )   Case No. CIV-19-1013-C
                                             )
KAY COUNTY JUSTICE FACILITIES                )
AUTHORITY d/b/a KAY COUNTY                   )
DETENTION CENTER; DON JONES,                 )
Individually and in his official capacity as )
Director of the Kay County Justice           )
Facilities Authority; and MATTHEW            )
WARE, Individually,                          )
                                             )
                      Defendants.            )

                     MEMORANDUM OPINION AND ORDER

       Plaintiff filed this action asserting claims arising from the termination of her

employment with Defendant Kay County Justice Facilities Authority.          Among other

claims, Plaintiff alleges that she was terminated for complaining of sexual harassment by

Defendant Ware and for complaining about the way a certain inmate was treated by

Defendant Ware. Plaintiff lodges a First Amendment claim against Defendant Ware.

Defendant Ware has filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6), arguing

Plaintiff has failed to state a claim for relief. Defendant Ware also asserts the claim

against him should be dismissed as he is entitled to qualified immunity.

       Defendant’s request for dismissal pursuant to Fed. R. Civ. P. 12(b)(6) requires the

Court to examine the “specific allegations in the complaint to determine whether they

plausibly support a legal claim for relief.” Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210,
1215 n.2 (10th Cir. 2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007),

and Erickson v. Pardus, 551 U.S. 89, 93-94 (2007)).

       After review of the arguments raised by the parties and consideration of the

allegations in Plaintiff’s Complaint, the Court finds that Plaintiff has pleaded sufficient

facts to support the claim raised against Defendant Ware. As for Defendant Ware’s claim

of qualified immunity, he does not assert that the right allegedly violated was not clearly

established. Rather, Defendant Ware asserts that the allegations of the Complaint are

insufficient to establish that he violated Plaintiff’s constitutional rights. Again, review of

the Complaint reveals that Plaintiff has pleaded sufficient facts to apprise Defendant Ware

of the right allegedly violated and the manner in which it was allegedly violated. At this

stage, nothing more is required.

       For the reasons set forth herein, the Motion to Dismiss of Defendant Ware (Dkt. No.

16) is DENIED.

       IT IS SO ORDERED this 24th day of February, 2020.




                                              2
